Citation Nr: 0712242	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-27 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected ethmoid and maxillary sinusitis with 
history of nasal polyps and polypectomy, turbinectomy and 
antrostomy, currently rated as 10 percent disabling. 

2.  Entitlement to a compensable evaluation for residuals of 
tonsillectomy. 

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service as a member of the 
Special Philippine Scouts from May 1946 to June 1949.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2005, a 
statement of the case was issued in June 2005, and a 
substantive appeal was received in August 2005.  

In his August 2005 substantive appeal, the veteran appeared 
to also be raising a new issue concerning entitlement to 
service connection for pulmonary tuberculosis.  Thus, this 
issue is referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected ethmoid and maxillary 
sinusitis with history of nasal polyps and polypectomy, 
turbinectomy and antrostomy is not productive of three or 
more incapacitating episodes per year or more than six non-
incapacitating episodes per year.  

2.  The veteran's service-connected residuals of 
tonsillectomy are not productive of hoarseness with 
inflammation of cords or mucous membrane.   

3.  The veteran is able to perform the basic functions of 
self care and is not so helpless due to his service-connected 
disabilities as to be in need of the regular aid and 
attendance of another individual.

4.  The veteran is not substantially confined to his house 
due to service-connected disabilities, nor does he have a 
single service-connected disability ratable at 100 percent 
along with other unrelated disabilities, which combine to at 
least 60 percent.
 
5.  Service connection has been established for the following 
disabilities: ethmoid and maxillary sinusitis with history of 
nasal polyps and polypectomy, turbinectomy and antrostomy; 
and, residuals of tonsillectomy; the veteran's combined 
service-connected disability rating is 10 percent. 

6.  The veteran's service-connected disabilities do not 
render him unable to secure and follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for ethmoid and maxillary sinusitis 
with history of nasal polyps and polypectomy, turbinectomy 
and antrostomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.97, 
Diagnostic Code 6513 (2006).

2.  The criteria for entitlement to a compensable disability 
evaluation for residuals of tonsillectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.97, Diagnostic Code 6516 (2006).

3.  The criteria for an award of special monthly compensation 
benefits based on the need for regular aid and attendance or 
by reason of being housebound have not been met.  38 U.S.C.A. 
§§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) 
(2006).

4.  The criteria for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a December 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the December 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 3, to submit any evidence in 
his possession that pertains to his claim.  Thus, the Board 
finds that that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in December 2004, which was prior to 
the February 2005 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issues of increased rating, special monthly compensation 
and a total disability rating based individual 
unemployability, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  

In the present appeal, the December 2004 letter notified the 
appellant of what type of information and evidence was needed 
to substantiate the issues on appeal.  Further, an August 
2006 letter provided notice of the types of evidence 
necessary to establish a disability rating and effective date 
for the issues on appeal.  Thus, the Board finds that the 
requirements set forth in Dingess/Hartman have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded a VA Aid and Attendance/Housebound 
examination in January 2005.  He was also afforded a VA 
examination in January 2005 to determine the severity of his 
service-connected disabilities.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).



Ethmoid and Maxillary Sinusitis with History of Nasal Polyps 
and Polypectomy, Turbinectomy and Antrostomy

The present appeal involves the veteran's claim that the 
severity of his service-connected ethmoid and maxillary 
sinusitis warrants a higher disability rating.  The veteran's 
sinusitis has been evaluated as 10 percent disabling under 38 
C.F.R. § 4.97, Diagnostic Code 6513, which pertains to 
chronic maxillary sinusitis.  Diagnostic Codes 6510 through 
6514 pertain to various types of sinusitis, each of which is 
rated pursuant to a general rating formula for sinusitis.  
Diagnostic Code 6510 pertains to chronic pansinusitis 
sinusitis; 6511 pertains to chronic ethmoid sinusitis; 6512 
pertains to chronic frontal sinusitis; and 6514 pertains to 
chronic sphenoid sinusitis.  Under the general rating 
formula, a noncompensable evaluation contemplates sinusitis 
detected by X-ray only.  A 10 percent evaluation is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A maximum 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97.

The veteran was afforded a VA examination in January 2005.  
The examiner noted that that veteran had a polypectomy and 
tonsillectomy in 1949.  The veteran gave subjective 
complaints of persistent nasal congestion and nasal discharge 
with cough.  He indicated that he had nasal obstruction, 
headaches, purulent discharge, and dyspnea on exertion.  The 
examiner noted that there was no speech impairment.  He also 
noted that the veteran had an "on and off" chronic 
headache, which probably effected the ethmoid and maxillary 
sinuses.  The veteran gave a positive history of allergies to 
dust and smoke.  The examiner stated that the veteran does 
not require bed rest as required by a physician.  On physical 
examination, there was a nasal obstruction on the left of 
more than 50 percent.  The veteran was negative for discharge 
or tenderness.  A nasal/nasopharyngeal endoscopy showed 
enlarged bilateral inferior turbinate and right polypoid 
middle turbinate.  There was no discharge from the 
osteomeated complex, bilaterally, and the endoscopy was 
negative for problems with the nasopharynx.  However, there 
was a septal deviation on the left.  The diagnosis was 
allergic rhinosinusitis with left septal deviation.       

There are no other treatment records in the claims file with 
respect to the veteran's sinusitis.  Private treatment 
records were submitted by the veteran in June 2005.  However, 
these records showed treatment for pneumonia and there was no 
mention of the veteran's sinusitis.  

Therefore, based on the medical evidence of record, a 30 
percent rating is not warranted under the general ratings 
formula.  Again, a 30 percent evaluation is assigned when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  The January 2005 
VA examination does not show that the veteran suffers from 
three or more incapacitating episodes per year or more than 
six non-incapacitating episodes per year.  The VA examination 
specifically stated that the veteran has not been prescribed 
bed rest by a doctor, which is the definition of an 
incapacitating episodes.  Further, there is no competent 
medical evidence of record showing that the veteran has more 
than six non-incapacitating episodes per year.   The January 
2005 examination showed that on examination, the veteran was 
negative for discharge and tenderness, which are the symptoms 
for a non-incapacitating episode.  Therefore, a preponderance 
of the evidence is against the veteran's claim for an 
increase evaluation for his service-connected ethmoid and 
maxillary sinusitis.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).


Residuals of Tonsillectomy

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of tonsillectomy 
warrants a higher disability rating.  The veteran's service-
connected residuals of tonsillectomy have been rated by the 
RO by analogy under the provisions of Diagnostic Codes 6520-
6516.  Diagnostic Code 6520 is applicable when there is 
stenosis of the larynx.  Diagnostic Code 6516 provides that 
chronic laryngitis will be rated as follows: where there is 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy, a 
30 percent rating is assigned; with hoarseness, with 
inflammation of cords or mucous membrane, a 10 percent rating 
is warranted.  38 C.F.R. § 4.97, Diagnostic Code 6516.

The January 2005 VA examination indicated that the veteran 
had a tonsillectomy in 1949.  There was no speech impairment 
found.  As there appeared to have been no finding of stenosis 
of the larynx, a FEV-1 with flow volume loop was not done.   
The examiner did not note any residuals from the veteran's 
tonsillectomy.  There were no other pertinent treatment 
records in the claims file.

Initially, the Board notes that as there is no competent 
medical evidence of stenosis of the larynx, Diagnostic Code 
6520 is not applicable to the instant analysis.  Further, 
based on the medical evidence of record, a compensable rating 
is not warranted for residuals of tonsillectomy under 
Diagnostic Code 6516.  There is no competent medical evidence 
of record showing that the veteran suffers from any residuals 
of tonsillectomy.  The January 2005 VA examination showed 
that the veteran had no speech impairment.  Thus, a 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for his service-connected residuals 
of tonsillectomy.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).



Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

III.  Special Monthly Compensation

The veteran in this case also seeks entitlement to special 
monthly compensation based on the need for the regular aid 
and attendance of another person or on the basis of being 
housebound.  In that regard, compensation at the aid and 
attendance rate is payable when the veteran, due to service-
connected disability, has suffered the anatomical loss or 
loss of use of both feet or one hand and one foot, or is 
blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l).  Determinations as to the need for aid 
and attendance must be based on actual requirements of 
personal assistance from others.  In making such 
determinations, consideration is given to such conditions as: 
inability of the claimant to dress or undress himself/herself 
or to keep himself/herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself/herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his/her daily environment.  "Bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and, in addition:  (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service- connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her service- connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Review of the record reveals that service connection is in 
effect for ethmoid and maxillary sinusitis with history of 
nasal polyps and polypectomy, turbinectomy and antrostomy, 
rated 10 percent disabling, effective December 12, 1976, and 
residuals of tonsillectomy, rated as noncompensable, 
effective May 10, 1961.  

The veteran was afforded an Aid and Attendance or Housebound 
Examination in January 2005.  Initially, the Board recognizes 
that the claims file was not available for review.  However, 
the Board finds that the examination was thorough and appears 
to be based on an accurate medical history.  Further, the 
claims file was devoid of any current treatment records with 
respect to the veteran's service-connected disabilities for 
the examiner to review.  Therefore, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision based on this examination.  See Bernard v. 
Brown, 4 Vet.App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   The examiner 
indicated that the veteran had been diagnosed with pulmonary 
tuberculosis and was on anti-tuberculosis medicines for 
approximately three weeks.  The veteran complained of body 
weakness, on and off productive cough, shortness of breath, 
easily tired and joint pains.  The examiner noted that the 
veteran required an attendant, his niece, in reporting to the 
examination.  The veteran was operated on in 1949 for his 
sinus and had a tonsillectomy, polypectomy, turbinectomy and 
antrostomy.  

The examiner stated that the veteran was not permanently 
bedridden.  On examination of the eyes, the veteran was 
positive for lens opacity.  His vision was limited to where 
he could only count fingers at two feet.  The examiner noted 
that the veteran was 80 years old, his memory was adequate 
and he was relevant in his answers.  His judgment was good 
and he was found to be mentally competent to handle his 
funds.  The examiner noted that the veteran felt dizzy upon 
rising from the examining table.   During a typical day, the 
veteran stayed at home and listened to the radio.  The 
veteran did not do any chores.  He basically sits, eats and 
sleeps.  

On examination, the veteran's general appearance was 
conscious, alert and weak-looking.  He was clad in a clean 
printed sweater.  His build was fairly developed, but his 
posture was stooped.  He was undernourished and walked 
slowly.  The veteran could eat by himself when food was 
prepared and served in front of him.  He needed assistance 
when taking a bath, fastening his clothes and in his personal 
needs.  The veteran was assisted by the niece when climbing 
on the examining table.  He had pain in both knees, but no 
swelling.  There was a deficit in weight bearing and balance 
due to pain. He also had pain in the lumbosacral spine on 
movement.  He walked slowly about 3 to 5 meters, had 
shortness of breath and had to stop and rest.  The examiner 
indicated that a cane or some sort of help would aid the 
veteran.  The veteran was fetched once a month at home and 
accompanied by his son in going to the bank.  He diagnosis 
was ethmoid and maxillary sinusitis with history of nasal 
polyps, status post polypectomy, turbinectomy and antrostomy; 
degenerative osteoarthritis of the lumbosacral spine and 
knees; minimal pulmonary tuberculosis, activity undetermined, 
undergoing anti-tuberculosis therapy; and cataracts of both 
eyes.  The examiner opined that the above conditions 
moderately affected the veteran's daily activities as well 
his level of unemployability.  Further, his poor vision and 
arthritis further limited his daily activities; and thus, he 
needed someone to help him be productive.  

After reviewing the claims file, the Board must conclude that 
the criteria for aid and attendance benefits are not met.  
The evidence of record shows that the veteran is not a 
patient in a nursing home due to mental or physical 
incapacity.  Further, he is not permanently bedridden nor has 
he lost the use of any of his hands or feet.  The Board 
recognizes that the January 2005 examination showed that the 
veteran had significant vision impairment and that he needed 
assistance in some daily activities, such as bathing and 
clothing himself.  However, the medical evidence does not 
indicate that the veteran's vision impairment or need for 
assistance when caring for himself was due to his service-
connected disabilities.  In fact, the veteran does not 
establish a factual need for aid and attendance due to 
service-connected disabilities.  The January 2005 examination 
indicated that his service-connected disability of sinusitis 
along with the veteran's other listed disabilities moderately 
affected his daily activities; however, it was his 
nonservice-connected disabilities of poor vision and 
arthritis that required the veteran to further limited his 
activities and required the need of another person to help 
him.  There is no objective medical evidence that the 
veteran's service-connected disabilities have any effect on 
his physical or mental capabilities.  Thus, it is not 
established that his service-connected disabilities render 
him unable to attend to the needs of daily living without the 
regular aid and assistance of another person.  Accordingly, 
the Board concludes that the requirements for special monthly 
compensation based upon the need for regular aid and 
attendance of another person have not been met.

The Board has also given consideration as to whether the 
veteran is housebound.  38 C.F.R. § 3.351(d).  However, the 
preponderance of the evidence is against a finding that the 
criteria for housebound benefits have been met.  The veteran 
does not meet the criteria for special monthly compensation 
because he does not have a single service-connected 
disability rated as 100 percent and a separate service-
connected disability or disabilities independently ratable at 
60 percent.  As discussed, there is no evidence to indicate 
that the veteran is housebound.  He is not substantially 
confined, as a result of his service-connected disabilities, 
to his dwelling and the immediate premises, nor is he 
institutionalized due to his service-connected disabilities.

IV.  Total Disability Rating Based on Individual 
Employability (TDIU)

The veteran is also seeking entitlement to TDIU for which he 
filed a claim in November 2004.  In order to establish 
service connection for a total rating based upon individual 
unemployability due to service-connected disabilities, there 
must be impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability." 
Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

The veteran's service-connected disabilities are as follows: 
ethmoid and maxillary sinusitis with history of nasal polyps 
and polypectomy, turbinectomy and antrostomy, evaluated as 10 
percent disabling from December 6, 1976; residuals of 
tonsillectomy, evaluated as noncompensable.  The veteran's 
combined rating, therefore, is 10 percent from December 6, 
1976.  See 38 C.F.R. § 4.25.  Thus, the veteran does not meet 
the schedular requirements for a total disability rating 
based on individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16(a).

However, as noted above, an extraschedular total rating based 
on individual unemployability may be assigned if unemployable 
by reason of service-connected disabilities.  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  The Board observes here that there 
is no evidence showing that the veteran has been unable to 
obtain and retain substantially gainful employment due to his 
service-connected disabilities.  Even though the examiner 
indicated at the January 2005 Aid and Attendance examination 
that the veteran's service-connected sinusitis along with 
nonservice-connected disabilities moderately affected his 
employability, the examiner further stated that the veteran's 
limitations were primarily due to nonservice-connected 
disabilities, such as poor vision and arthritis.  Moreover, 
the January 2005 VA examination for the veteran's service-
connected sinusitis and residuals of tonsillectomy did not 
indicate that these disabilities precluded the veteran from 
substantial and gainful employment.  In sum, the Board finds 
that the preponderance of the evidence is against entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities.  It 
follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b).  




ORDER

The appeal is denied.  


____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


